Received:9798300913                              Mar 13 2015 11:57a*                      P001
                                                                                  ;979-830-0S13                  #         1/
03-13-15;T1:53AM;




               MOORMAN TATE HALEY UPCHURCH & YATES, LLP
                                              ATTORNEYS AT LAW                                 pr>Anncr.»TiFiF,p—.
  K. HALMOORMAN't                              107 EAST MAIN STREET           •ESTATE PLANNING *: PRODATE LAW. —
  STEVEN C. HALEY                                   P.O. BOX 1HQ8
  LAURA I'PCHURCH                            DRENIIAM. TEXAS 77834-1S08   TEXAS BOARD OF LEGAL SPECIM3gS.TION. :'£--
  WENDY YATES*                                      (!)7!)) BJ6-S66-)
                                                  TAX (979) 830-0913             GEORGER.MOORMAN (I9J5SO1I)V .
  ANOREWJ.HSHFERLY                                                                 MILTON-Y.jAttvJR: (REimED)..,       :
                                                www.nlfinrmiinmie.coni

                                                                                                                     , ;..r



                                                  March 13,2015


                                                                                                    ,"•

  Keith E. Hottte, Clerk                                                  Via facsimile (210) 335-2762
  Fourth Court of Appeals
  Cadena-Reeves Justice Center
  300 Dolorosa, Ste. 3200
  San Antonio, Texas 78205-3037


  RE:     El Caballero Ranch, Inc., et al v. Grace River Ranch, LL.C; No. 04-15-00127-CV, Fourth
          Court of Appeals, San Antonio, Texas


  Dear Mr. Hottle:

  This follows up our telephone conversation of yesterday. There was a Motion for Emergency
  Stay of Temporary Injunction Challenged in Interlocutory Appeal (the "Motion") filed on March
  11, 2015. I immediately called your office to advise that I would need until 5:00 p.m. on March
  12, 2015 to respond to that in a meaningful way. I was told that it would he no problem that I
  would have until 5:00 p.m. on March 12, 2015 to respond to the Emergency Motion. I devoted
  considerable time on that date to drafting a Response and utilizing my staff on an emergency
  basis to get ihis done within the time I promised.

  Notwithstanding, the Court ruled on the Motion without waiting for or considering my Response
  just.a.sj was getting ready to e-file it to the Court. I consider myself to be ill-used by your staff
  in that fwas not given the promised time to file a Response. I wanted you to be aware of the
  representation^ that-yeurscri£^s making.


  Sincerely,




  STEVEN C. HALEY
  SCI-I:mb
  shaleyfSjm oormantaie.com




  {!S70i.-1306S-003746«9.DOCX}